PETERS, J.
A rehearing is not a new trial. For this reason, the court will not consider questions not made on the original hearing. The only questions raised on the assignments of error were as follows : 1. The equity of the bill; 2. The interlocutory order of reference to the master ; 3. The exceptions to the master’s report; and 4. The final decree of the chancellor. No errors outside of these will be noticed -on such an application as this. — Long v. Rodgers, 19 Ala. 321; McGill v. Monette, 38 Ala. 49. From the decision on the questions thus raised the court is not willing to depart.
The rehearing is therefore denied, with costs.